931 F.2d 888Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Diana Maria Caballero Rangel GAMBER, Defendant-Appellant.
No. 90-5212.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 30, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CR-88-138-05-G)
Susan Hayes, Anne A. Isaac, Greensboro, N.C., for appellant.
Robert H. Edwards, United States Attorney, David Bernard Smith, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Diana Maria Caballero Rangel Gamber pled guilty to one count of conspiracy to possess with intent to distribute and to distribute multiple-kilogram quantities of cocaine hydrochloride in violation of 21 U.S.C. Sec. 846.  Gamber was sentenced to fifteen years imprisonment.  She has appealed her conviction and we affirm.


2
Gamber's counsel has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which she represents that there are no arguable issues of merit in this appeal.  Gamber was notified of her right to file a supplemental brief, but has failed to exercise this right.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.1   Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform her client, in writing, of her right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by her client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of her client.  Accordingly, counsel's request to withdraw is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.



1
 Gamber was properly convicted under a superseding indictment that charged an offense similiar to the original indictment.    See United States v. Rossi, 545 F.2d 814 (2d Cir.1976), cert. denied, 430 U.S. 907 (1977).  Gamber pled guilty and did not object to this alleged defect.    United States v. Vreeken, 803 F.2d 1085 (10th Cir.1986), cert. denied, 479 U.S. 1067 (1987)